 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ** *
 7   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00208-RFB-CWH
 8                        Plaintiff,
                                                                            ORDER
 9           v.
10   ROBERT THORNBURG,
11                       Defendant.
12
13          At the Status Conference Hearing held on November 6, 2019, the Court granted
14   Defendant Robert Thornburg’s request for release with conditions on PR Bond for the limited
15   purpose identified at the hearing. Further, Defendant Robert Thornburg is scheduled to self-
16
     surrender December 3, 2019 by 3:00 PM to the U.S. Marshal’s Office.
17
            Presently before this Court, Defendant Robert Thornburg’s Emergency Motion to Extend
18
19   Pretrial Release With Electronic Monitoring, ECF No. 146, filed 12/02/2019. Pretrial Services

20   has communicated to the Court that Defendant Robert Thornburg has been complaint with his
21   recent release. Government counsel has not yet responded to the motion.
22
            Therefore,
23
            IT IS ORDERED that Defendant Robert Thornburg’s Emergency Motion to Extend
24
25   Pretrial Release with Electronic Tronic Monitoring is DENIED in part and GRANTED in part.

26   The Motion is DENIED as to extension of release until sentencing and GRANTED as follows:
27          1.     Defendant Robert Thornburg’s present release under Pretrial Services supervision
28                shall be extended through December 27, 2019 only.
 1   2. The condition of home incarceration shall be modified to stand-alone condition of
        location monitoring, and;
 2
 3   3. All other conditions of pretrial release remain in force and effect.

 4
     4. Defendant Robert Thornburg is directed to self-surrender on December 27, 2019 by
 5      3:00 PM to the U.S. Marshals Office at the U.S. Courthouse.
 6
     DATED: December 2, 2019.
 7
 8
                                                   ________________________________
 9                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
